


--------------------------------------------------------------------------------

Exhibit 10.1


TERMINATION AND RELEASE AGREEMENT


This TERMINATION AND RELEASE AGREEMENT (this "Termination Agreement"), is made
and entered into this 24th day of September, 2004, by and between Entrada
Networks, Inc., a Delaware corporation (the "Company"), and SBI Brightline IV,
LLC, a California limited liability company ("SBI"). Defined terms not otherwise
defined in this Termination Agreement, shall have the meaning set forth in the
Stock Purchase Agreement (as defined below).


RECITALS


WHEREAS, on May 14, 2004, the Company and SBI entered into that certain Stock
Purchase Agreement whereby SBI would acquire up to 6,000,000 shares (the
"Shares") of the Company’s Common Stock (the "Stock Purchase Agreement"); and


WHEREAS, the Parties now desire to terminate the Stock Purchase Agreement.


NOW, THEREFORE, in consideration of the covenants and agreements herein set
forth and for other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties do hereby agree as follows:


1.    Termination of Stock Purchase Agreement. Effective immediately, the
Parties hereby abandon the transactions contemplated by the Stock Purchase
Agreement and mutually terminate the Stock Purchase Agreement. Section 7.3 of
the Stock Purchase Agreement is hereby incorporated by reference in its entirety
into this Termination Agreement.


2.    Publicity. The Parties shall not make any public statement regarding this
Termination Agreement until 6:00 a.m. New York time on September 24, 2004, or at
such other time mutually agreed upon by the Parties. At that time of any public
statement, the Company shall only issue a press release in the form approved in
writing by SBI.


3.    Fees and Expenses. Within ten (10) days of the date of this Termination
Agreement, the Company shall reimburse SBI for all costs and expenses (including
attorneys’ fees and expenses) heretofore or hereafter incurred by SBI in
connection with or relating to the preparation, negotiation, and execution of
the Stock Purchase Agreement, Registration Statement, this Termination
Agreement, and the transactions contemplated hereby and thereby.


4.    Release of Claims. Effective immediately, the Company and each of its
predecessors, successors, subsidiaries and assigns (and any of the present and
former officers, directors and employees of each of the foregoing) (each, a
"Releasing Party"), in their capacity as such, hereby covenants not to sue and
forever releases and discharges SBI (and each of its present and former
directors, officers, representatives, advisors (including but not limited to
financial advisors), attorneys, accountants, employees, agents, parents,
subsidiaries, affiliated persons and entities, predecessors, successors and
assigns and heirs, executors and administrators and all persons acting in
concert with any such party) (each, a "Released Party") from all manner of
claims, actions, causes of action or suits, at law or in equity, known or
unknown, which each now has or hereafter can, shall or may have by reason of any
matter, cause or thing whatsoever relating to or arising out of the this
Termination Agreement, Stock Purchase Agreement, Registration Statement, or the
agreements or instruments ancillary thereto or the transactions contemplated
thereby, or any action or failure to act under the Stock Purchase Agreement or
in connection therewith, or in connection with the events leading to the
abandonment of the purchase of the Shares by SBI and any other transactions
contemplated by the Stock Purchase Agreement and the mutual termination of the
Stock Purchase Agreement, excepting only any claim, action, cause of action or
suit arising (i) out of an undertaking or promise contained in this Termination
Agreement, or (ii) with respect to any statements made or actions taken after
the date of this Termination Agreement.


5.    Representations and Warranties.


(a)    The Company represents to SBI that the Company has all requisite
corporate power and authority to enter into this Termination Agreement and to
take the actions contemplated hereby. The execution and delivery of this
Termination Agreement and the actions contemplated hereby have been duly
authorized by all necessary corporate action on the part of the Company,
including approval of the Company’s Board of Directors. This Termination
Agreement has been duly executed and delivered by the Company and constitutes a
valid and binding agreement of the Company, enforceable against it accordance
with its terms.


(b)    SBI represents to the Company that SBI has all requisite organizational
power and authority to enter into this Termination Agreement and to take the
actions contemplated hereby. The execution and delivery of this Termination
Agreement and the actions contemplated hereby have been duly authorized by all
necessary action on the part of SBI. This Termination Agreement has been duly
executed and delivered by SBI and constitutes a valid and binding agreement of
SBI, enforceable against it in accordance with its terms.


6.    Miscellaneous.


(a)    Entire Agreement; Assignment.


(i)    This Termination Agreement (including the documents and instruments
referred to herein) constitutes the entire agreement between the parties hereto
in respect of the subject matter hereof and supersedes all other prior
agreements and understandings, both written and oral, between the parties in
respect of the subject matter hereof.


(ii)    Neither this Termination Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by operation of law (including by merger
or consolidation) or otherwise without the prior written consent of the other
parties. Any assignment in violation of the preceding sentence shall be null and
void.


(b)    Notices. All notices, requests, instructions or other documents to be
given under this Termination Agreement shall be in writing and shall be deemed
given (i) five business days following sending by registered or certified mail,
postage prepaid, (ii) when sent if sent by facsimile; provided, however, that
the facsimile is promptly confirmed by telephone confirmation thereof,
(iii) when delivered, if delivered personally to the intended recipient, and
(iv) one business day following sending by overnight delivery via a national
courier service, and in each case, addressed to a party at the following address
for such party:


if to the Company, to:                                       Entrada Networks,
Inc.
5755 Oberlin Dr, Suite 204
San Diego, California 92121
Attention: Kanwar J.S. Chadha, Ph.D., CEO
Facsimile No.: (858) 597-1107
Telephone No.: (858) 597-1102
 
              with copies to:                                     Greenbaum,
Rowe, Smith, Ravin, Davis & Himmel, LLP
                                                                         P.O.
Box 5600
Woodbridge, New Jersey 07059
Attention: W. Raymond Felton
Facsimile: (732) 549-1881
Telephone No.: (732) 549-5600
 
if to SBI, to:                                                     SBI
Brightline IV, LLC.
610 Newport Center Drive, Suite 1205
Newport Beach, California 92660
Attention: Shelly Singhal
Facsimile: (949) 679-8339
Telephone No.: (949) 679-8338
 
             with a copy to:                                     Snell & Wilmer,
L.L.P.
15 West South Temple, Suite 1200
Salt Lake City, Utah 84101
Attention: John Weston, Esq.
Facsimile: (801) 257-1800
Telephone No.: (801) 257-1900






or to such other address or facsimile number as the person to whom notice is
given may have previously furnished to the other in writing in the manner set
forth above.

(c)    Governing Law. This Termination Agreement shall be governed by and
construed in accordance with the Laws of the State of California, without giving
effect to the choice of law principles thereof.


(d)    Headings. The headings of the various sections of this Termination
Agreement have been inserted for convenience of reference only and shall not be
deemed to be part of this Termination Agreement.


(e)    Parties in Interest. This Termination Agreement shall be binding upon and
inure solely to the benefit of each party hereto and its successors and
permitted assigns, and nothing in this Termination Agreement, express or
implied, is intended to or shall confer upon any other person any rights,
benefits or remedies of any nature whatsoever under or by reason of this
Termination Agreement.


(f)    Severability. The provisions of this Termination Agreement shall be
deemed severable and the invalidity or unenforceability of any provision shall
not affect the validity or enforceability of the other provisions hereof. If any
provision of this Termination Agreement, or the application thereof to any
person or any circumstance, is invalid or unenforceable, (i) a suitable and
equitable provision shall be substituted therefor in order to carry out, so far
as may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision and (ii) the remainder of this Termination Agreement and
the application of such provision to other persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.


(g)    Counterparts. This Termination Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties. The Parties agree that delivery
of executed signature pages by facsimile shall be sufficient to render this
Termination Agreement effective.


(h)    Cooperation. The Company shall cooperate with SBI and promptly prepare
and file all necessary documentation to withdraw all applications, notices,
petitions and filings made with, and shall use their reasonable best efforts to
terminate the proceedings before, any governmental authority in connection with
the Stock Purchase Agreement, including the Registration Statement. The Company
is authorized to file a notice of withdrawal with the SEC relating to the
Registration Statement on Form SB-2.


(j)    Amendment and Modification. This Termination Agreement may be amended,
modified, and supplemented only by a written document executed by the Parties
which specifically states that it is an amendment, modification or supplement to
this Termination Agreement.


(k)    Termination Agreement with Triology Investment Fund I. This Termination
Agreement shall be effective and binding upon the Parties hereto only upon the
Company and Triology Investment Fund I ("Triology") executing a similar
termination agreement regarding Triology’s purchase of the Shares of the
Company, all in the form acceptable to SBI in its sole discretion.




IN WITNESS WHEREOF, each of the parties has caused this Termination Agreement to
be duly executed on its behalf as of the date first above written.
ENTRADA NETWORKS, INC.,
a Delaware corporation
 
     /s/ Kanwar J. S. Chadha
     By: Kanwar J. S. Chadha, PhD.
     Its: CEO
   
SBI BRIGHTLINE IV, LLC,
a California limited liability company
 
      /s/Shelly Singhal
     By: Shelly Singhal
     Its: Manager






 